       Case: 5:16-cr-00388-SL Doc #: 36 Filed: 04/29/20 1 of 6. PageID #: 309




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )         CASE NO. 5:16-cr-388
                                               )
                                               )
                      PLAINTIFF,               )         JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )         MEMORANDUM OPINION &
                                               )         ORDER
CECIL J. ROTNEM,                               )
                                               )
                                               )
                     DEFENDANT.                )

       This matter is before the Court on a number of pro se motions filed by defendant Cecil

Rotnem (“Rotnem”). Specifically, the Court shall address herein, (1) Rotnem’s motion, under

Fed. R. Civ. P. 59(e), to alter or amend (Doc. No. 30); (2) Rotnem’s motion, under Fed. R. Civ.

P. 60(b), for reconsideration (Doc. No. 31); and (3) Rotnem’s motion for reconsideration of the

denial of his request for a compassionate release (Doc. No. 33). For the reasons that follow,

Rotnem’s motions are denied.

       On September 4, 2019, the Court entered an order denying Rotnem’s motion for a

compassionate release. (Doc. No. 24.) Following this ruling, the Court received additional

correspondence from Rotnem. As was the case with respect to his motion for a compassionate

release (see Doc. No. 23), in each letter Rotnem recounted the difficulties he was facing

adjusting to prison life and expressed his desire to be reunited with his family and pets. (Doc.

No. 28.) The Court construed these letters collectively as a request for reconsideration of the

Court’s order denying a compassionate release. On January 6, 2020, the Court denied Rotnem’s
        Case: 5:16-cr-00388-SL Doc #: 36 Filed: 04/29/20 2 of 6. PageID #: 310




request for reconsideration, noting that the Bureau of Prisons (“BOP”) did not move for release

and Rotnem did not otherwise demonstrate his entitled to a compassionate release. (Doc. No. 29

at 289-91.)

        The three motions that are presently before the Court all seek, by one legal vehicle or

another, reconsideration of the Court’s January 6, 2020 order denying his request for

reconsideration. In each motion, Rotnem regurgitates his earlier complaints about his inabilities

to cope with prison life. For example, in his Rule 60(b) motion, Rotnem indicates that “[m]y

time in prison has been very hard and stressfull [sic], due to my incompatability [sic] with the

other prisoners, for I am not like them.” (Doc. No. 31 at 294.) Similarly, in his motion for

reconsideration of his request for early release, he complains, “I still get picked on and used, and

taken advantage of.” (Doc. No. 33 at 299.) He insists, “I don’t need this [prison] anymore.” (Id.)

        In its prior order denying reconsideration, the Court discussed the parameters of a court’s

treatments of requests for reconsideration, and the Court will not repeat that discussion herein.

(See Doc. No. 29 at 289-90.) Suffice to say that the present motions do not add anything to the

Court’s reasons for denying his request to reconsider its denial of his request for a compassionate

release, nor do they give the Court pause to reconsider the matter yet again. The motions,

therefore, are denied for this reason alone.1

        The Court makes three additional observations. First, though not specifically addressed in

its prior rulings, Rotnem failed to exhaust his administrative remedies before seeking a

compassionate release. On December 21, 2018, the First Step Act amended 18 U.S.C. §

1
  With respect to the most recent motion—Doc. No. 33, filed April 16, 2020—Rotnem does not cite the current
health crisis surrounding the COVID-19 pandemic as a basis for his motion. Even if he had, Rotnem has not
demonstrated that he has COVID-19, that he has been exposed to the virus, or that he is at a heightened risk of
contracting the virus.
                                                      2
       Case: 5:16-cr-00388-SL Doc #: 36 Filed: 04/29/20 3 of 6. PageID #: 311




3582(c)(1)(A) to allow prisoners to directly petition courts for compassionate release. The

amendment provides prisoners with two direct routes to court: (1) file a motion after fully

exhausting administrative appeals of the BOP’s decision not to file a motion for compassionate

release, or (2) file a motion after “the lapse of 30 days from the receipt . . . of such a request” by

the warden of the prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). No exceptions to the exhaustion

requirement are listed in the statute. Rotnem has not demonstrated he has exhausted all

administrative rights to appeal the BOP’s failure to bring a motion on his behalf, or that 30 days

has passed since the warden of his facility received a request from him to file such a motion.

Accordingly, Rotnem’s various requests for early release would fail for this additional reason.

       Second, the Court is without authority to grant the relief he seeks. In his Rule 59(e) and

60(b) motions, Rotnem requests that the Court permit him to serve the remainder of his sentence

in home confinement. (See Doc. No. 30 at 388; Doc. No. 31 at 294.) The authority to modify the

conditions of how and where a sentence is carried out lies with the BOP. See Tapia v. United

States, 564 U.S. 319, 331, 131 S. Ct. 2382, 180 L. Ed. 2d 357 (2011) (holding “[w]hen a court

sentences a federal offender the BOP has plenary control, subject to statutory constraints, over

‘the placement of the prisoner’s imprisonment,’ [18 U.S.C.] § 3621(b)]”); see, e.g., United States

v. Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because the

First Step Act [of 2018] gives the Attorney General [or the BOP by designation of the Attorney

General] the discretion to determine if and when home confinement is appropriate, this Court

does not have the authority to grant [home confinement].”) (emphasis in original).




                                                  3
        Case: 5:16-cr-00388-SL Doc #: 36 Filed: 04/29/20 4 of 6. PageID #: 312




        Third, Rotnem has now requested reconsideration of the same September 4, 2019 ruling

four times,2 essentially raising the same points each time. In doing so, he has established a

pattern of filing regular and meritless motions to protest the Court’s rulings. In its January 6,

2020 Order, the Court “cautioned [Rotnem] that the continued filing of frivolous motions may

require the Court to restrict his access to the Court’s docket.” (Doc. No. 29 at 291.) Rotnem did

not heed this warning. While the Court is very tolerant of legal filings from pro se litigants, its

tolerance is not without limits. Federal courts have both the inherent power and constitutional

obligation to protect their jurisdiction from conduct which impairs their ability to carry out

Article III functions. Douglas v. City of Cleveland, 1:12 CV 1145, 2012 WL 4753365 (N.D.

Ohio Oct. 4, 2012) (citing Procup v. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986)). Federal

courts also have the power to award sanctions under Fed. R. Civ. P. 11 and 28 U.S.C. § 1927.

        Moreover, this Court has the responsibility to prevent litigants from unnecessarily

consuming judicial resources needed by others. Id. To achieve these ends, the Sixth Circuit has

approved enjoining vexatious and harassing litigants by requiring them to obtain leave of court

before submitting additional filings. See Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir.1 987);

see also Hyland v. Stevens, 37 F. App'x 770, 771 (6th Cir. 2002); Siller v. Haas, 21 F. App’x

270, 272 (6th Cir. 2001) (unpublished); Wrenn v. Vanderbilt Univ. Hosp., 1995 WL 111480 (6th

Cir. 1995) (authorizing a court to enjoin harassing litigation under its inherent authority and the

All Writs Act, 28 U.S.C. § 1651(a)).

        Accordingly, the Court enjoins Rotnem from filing any new motions or documents in this


2
 Rotnem also raised many of these same complaints in his recent motion to vacate under 28 U.S.C. § 2255. (See
Doc. No. 25 at 272.)


                                                     4
       Case: 5:16-cr-00388-SL Doc #: 36 Filed: 04/29/20 5 of 6. PageID #: 313




case without seeking and obtaining leave of the court in accordance with the following:

   1. Rotnem must file a “Motion Pursuant to Court Order Seeking Leave to File,” with any
      motion he proposes to file.

   2. As an exhibit to any motion seeking such leave, he must attach a declaration which has
      been prepared pursuant to 28 U.S.C. § 1746 or a sworn affidavit certifying that (1) the
      document raises a new issue which has never been previously raised by him in this or any
      other court, (2) the claim or issue is not frivolous, and (3) the document is not filed in bad
      faith.

The Court may deny any motion for leave to file if the proposed document is frivolous,

vexatious, or harassing. If the motion for leave is denied, the proposed motion shall remain on

the docket as a matter of public record but will not be deemed filed. Further, Rotnem’s failure to

comply with the terms of this Order shall be sufficient ground for this Court to deny any motion

for leave to file and may be considered an act of contempt for which he may be sanctioned

accordingly.

       The Clerk’s Office is hereby ordered as follows: Any motion submitted by Rotnem in this

case shall not be filed unless specifically identified as a “Motion Pursuant to Court Order

Seeking Leave to File,” and unless it contains: (1) an affidavit or sworn declaration as required

by this order; and (2) a copy of this Order. This Order shall have no bearing on Rotnem’s right to

appeal any of the Court’s orders to the Sixth Circuit Court of Appeals or any other court of

appropriate jurisdiction.




                                                5
       Case: 5:16-cr-00388-SL Doc #: 36 Filed: 04/29/20 6 of 6. PageID #: 314




       For all the foregoing reasons, Rotnem’s motions for reconsideration—Doc. Nos. 30, 31

and 33—are denied, and the Court hereby identifies Rotnem as a restricted filer.

       IT IS SO ORDERED.



Dated: April 29, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                6
